Case: 16-10504   Date Filed: 03/01/2017   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-10504
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 2:92-cr-00118-UA-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

DAVID LEE HALL,
JOSEPH HALL,

                                                       Defendants-Appellants.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (March 1, 2017)

Before HULL, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
                 Case: 16-10504       Date Filed: 03/01/2017        Page: 2 of 7


       Defendants David Hall (“David”) and Joseph Hall (“Joseph”) are federal

prisoners convicted of crack cocaine offenses. The defendants, proceeding pro se,

jointly appeal the district court’s denial of their 18 U.S.C. § 3582(c)(2) motions for

sentence reductions based on Amendment 782 to the Sentencing Guidelines. The

district court concluded that the defendants were ineligible for sentence reductions

because, in light of the sentencing court’s finding that each defendant was

responsible for in excess of 50 kilograms of crack cocaine, Amendment 782 did

not lower the defendants’ sentencing ranges. The district court also denied the

defendants’ joint motion for reconsideration. After review, we affirm. 1

                                I. BACKGROUND FACTS

       In 1993, a jury convicted the defendants David and Joseph, who are

brothers, with conspiring to possess, and possessing, cocaine base with intent to

distribute it. At separate sentencing hearings, the district court found that each

defendant was responsible for more than 50 kilograms of crack cocaine. Thus,

each defendant’s original base offense level was 42 under U.S.S.G. § 2D1.1(c)’s

Drug Quantity Table. See U.S.S.G. § 2D1.1(c)(1)(1993) (assigning a base offense

level of 42 for offenses involving 15 kilograms or more of cocaine base).




       1
         This Court reviews de novo the district court’s legal conclusions regarding the scope of
its authority under 18 U.S.C. § 3582(c)(2) and for clear error its factual findings underlying those
legal conclusions. United States v. Davis, 587 F.3d 1300, 1303 (11th Cir. 2009).
                                                 2
              Case: 16-10504     Date Filed: 03/01/2017    Page: 3 of 7


      As to David Hall, the district court: (1) imposed a four-level leadership role

increase for an adjusted offense level of 46; (2) reduced the total offense level to

43 pursuant to U.S.S.G. § 5A1.1; and (3) calculated a criminal history category of

I, which resulted in a guidelines range of life imprisonment. The district court

imposed two concurrent life sentences.

      As to Joseph Hall, the district court: (1) imposed no adjustments, for an

adjusted offense level of 42; and (2) calculated a criminal history category of IV,

which resulted in a guidelines range of 360 months to life imprisonment. The

district court imposed concurrent 360-month sentences.

      In 1996, both defendants filed § 3582(c)(2) motions based on Amendment

505, which capped the base offense level at 38 for offenses involving 1.5

kilograms or more of cocaine base. See U.S.S.G. app. C, amend. 505 (1994). At

that time, the district court concluded that based on Amendment 505, both

defendants were “entitled to a base offense level of 38.” As to David Hall, the

district court recalculated his guidelines range as 360 months to life, granted the

§ 3582(c)(2) motion, and imposed a new 360-month sentence. As to Joseph Hall,

the district court recalculated his guidelines range as 324 months to 405 months’

imprisonment, but denied the § 3582(c)(2) motion as a matter of discretion, which

left Joseph’s original 360-month sentence intact.




                                           3
              Case: 16-10504     Date Filed: 03/01/2017    Page: 4 of 7


      In 2008, the defendants, along with other codefendants, filed a joint

§ 3582(c)(2) motion based on Amendment 706. Amendment 706, among other

things, increased the amount of cocaine base needed to trigger a base offense level

of 38 from “1.5 kilograms or more” to “4.5 kilograms or more.” See U.S.S.G. app.

c., amend 706 (2007). The district court denied the 2008 motion as to David and

Joseph. The district court concluded that the defendants were ineligible for

sentence reductions because Amendment 706 did not lower either defendant’s

applicable guidelines range. The district court noted that both defendants were

held responsible at sentencing for 50 kilograms of cocaine base, far more than the

4.5 kilograms of cocaine base needed to trigger the highest base offense level of 38

under Amendment 706.

      This Court affirmed the district court’s ruling on appeal, concluding that the

defendants were ineligible for § 3582(c)(2) relief “[b]ecause the district court

found at sentencing that each of the movants was responsible for more than 4.5

kilograms of crack cocaine,” the amount needed to trigger a base offense level of

38 at that time. See United States v. Caldwell, 381 F. App’x 933, 935 (11th Cir.

2010). In so doing, this Court noted that the district court had determined at the




                                          4
                Case: 16-10504       Date Filed: 03/01/2017      Page: 5 of 7


original sentencings that both David and Joseph were responsible for more than 50

kilograms of crack cocaine. Id. at 934 n.2.2

       II. DEFENDANTS’ CURRENT SECTION 3582(c)(2) MOTIONS

       A district court may reduce a term of imprisonment only if it was based on a

sentencing range that was subsequently lowered by the Sentencing Commission.

18 U.S.C. § 3582(c)(2); see also United States v. Lawson, 686 F.3d 1317, 1319

(11th Cir. 2012); U.S.S.G. § 1B1.10(a)(2)(B). Amendment 782, which is

retroactive, reduced by 2 levels the base offense levels for most drug offenses. See

U.S.S.G. app. C, amend. 782 (2014). Amendment 782 increased the amount of

crack cocaine necessary to qualify for the highest base offense level of 38 to 25.2

kilograms or more. Compare U.S.S.G. § 2D1.1(a)(5),(c)(1) (2011), with U.S.S.G.

§ (a)(5), (c)(1) (2014); see also U.S.S.G. app. C. amend. 782.

       Here, the district court properly denied the defendants’ § 3582(c)(2)

motions. As discussed above, the original sentencing court found that each

defendant was responsible for more than 50 kilograms of cocaine base. Moreover,

each defendant’s last-applied base offense level was level 38, the highest base

offense level for crack cocaine offenses. After Amendment 782, the more than 50


       2
          The government argues that under the law-of-the-case doctrine, we are bound by
Caldwell’s finding in footnote 2 that each defendant was responsible for more than 50 kilograms.
It is not clear that footnote 2 was necessary to the holding in Caldwell. See United States v.
Anderson, 772 F.3d 662, 668 (11th Cir. 2014). In any event, even without the law-of-the-case
doctrine, we conclude for the reasons that follow that the district court properly denied the
defendants’ § 3582(c)(2) motions based on Amendment 782.
                                               5
                Case: 16-10504        Date Filed: 03/01/2017      Page: 6 of 7


kilograms of crack cocaine attributed to each defendant still results in a base

offense level of 38. See U.S.S.G. app. C, amend 782; Id. § 2D1.1(c)(1) (assigning

a base offense level of 38 for cocaine base offenses involving 25.2 kilograms or

more). Accordingly, each defendant’s applicable guidelines range remains the

same. Because Amendment 782 did not have the effect of lowering either

defendant’s last-applied guidelines range, the district court lacked authority to

reduce their sentences pursuant to § 3582(c)(2).

       There is no merit to the defendants’ argument that the sentencing court

attributed to them only 15 kilograms of crack cocaine. The defendants’ respective

presentence investigation reports (“PSI”) stated that each defendant was

responsible for “well over” 15 kilograms of crack cocaine. After each defendant

objected to his PSI’s drug quantity, the district court overruled the objection and

made an explicit finding that each defendant’s offenses involved more than 50

kilograms of crack cocaine. 3

       Moreover, the sentencing court’s drug quantity finding was sufficiently

specific to support the district court’s denial of the defendants’ § 3582(c)(2)

motions. After Amendment 782, any quantity of crack cocaine in excess of 25.2

kilograms qualifies for a base offense level of 38. See U.S.S.G. § 2D1.1(a)(5),

       3
        There is also no merit to the defendants’ argument that the drug quantities in the
defendants’ PSIs and the sentencing court’s drug quantity findings at the original sentencing
hearing are inconsistent. The sentencing court’s finding of more than 50 kilograms is in fact
“well over 15 kilograms,” as stated in the PSIs.
                                                6
              Case: 16-10504     Date Filed: 03/01/2017    Page: 7 of 7


(c)(1) (2015). A finding of “more than 50 kilograms” is sufficient to show that

both defendants still qualify for a base offense level of 38. The district court was

not required to make any further drug quantity determinations in the § 3582(c)(2)

proceedings. Cf. United States v. Hamilton, 715 F.3d 328, 340 (11th Cir. 2013)

(vacating a denial of a § 3582(c)(2) motion when it was not clear from the record

what drug quantity finding the court made at the original sentencing).

      For all these reasons, the district court properly denied the defendants’

§ 3582(c)(2) motions for sentence reductions based on Amendment 782.

      AFFIRMED.




                                          7